UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2294



THERESA FORD,

                                            Plaintiff - Appellant,

          versus


RIDGEDEN SUCCESS, INCORPORATED,

                                               Defendant - Appellee,


          and


DENNY’S, INCORPORATED; SUCCESS EMPLOYEE GROUP,
INCORPORATED,

                                                         Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-04-1968-9)


Submitted: April 20, 2006                   Decided: April 24, 2006



Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theresa Ford, Appellant Pro Se. Amy Yager Jenkins, Stephanie E.
Lewis, NELSON, MULLINS, RILEY & SCARBOROUGH, LLP, Charleston, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Theresa Ford seeks to appeal the district court’s order

denying   her   claims   of   employment   discrimination   and   wrongful

termination.    We grant the Appellee’s motion to dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

August 31, 2005.     The notice of appeal was filed on October 25,

2005.   Because Ford failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                   - 3 -